Citation Nr: 0811657	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability with numbness of the right fingers, to include as 
secondary to service-connected left shoulder impingement 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Navy from September 
1964 to March 1994.  He is a Vietnam veteran and his medals 
include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California and the 
Tiger Team at the RO in Cleveland, Ohio.

In a January 1995 decision, the Los Angeles RO denied service 
connection for numbness of the right middle and index 
fingers.  The veteran, however, failed to file a NOD.  

In an August 2003 decision, the Los Angeles RO denied service 
connection for a right shoulder condition as secondary to a 
service-connected left shoulder impingement syndrome.  In a 
January 2004 Form 21-4138, the veteran made the following 
statement:

I am having problems with my shoulder and suffer 
numbness in my fingers on my right hand.  I was 
told by doctors in VAMC West LA, that this was due 
to the problem with my cervical spine.  This also 
affects my left shoulder.  Please obtain my records 
from West LA, and open a claim for the above.

In an April 2004 letter, the Los Angeles RO indicated that it 
construed this statement as a new claim for service 
connection for a right shoulder condition as secondary to the 
service-connected left shoulder disability.  However, in an 
August 2004 decision, the Tiger Team construed the January 
2004 correspondence as a request to reopen the claim for 
secondary service connection for a right shoulder disability.  
The Tiger Team declined to reopen the claim, finding that 
there was no new and material evidence.  It also noted that 
VA treatment records showed that the veteran's right hand 
numbness "is attributable to a cervical spine condition, and 
is not related to the veteran's military service."  
Thereafter, the veteran's claims file was returned to his 
local RO in Los Angeles, California.  The veteran timely 
filed a Notice of Disagreement (NOD) in August 2004.  The RO 
provided a Statement of the Case (SOC) in February 2006, 
noting that service connection had not been established for 
the veteran's cervical spine condition.  In March 2006, the 
veteran timely filed a substantive appeal.  

In a June 2006 Form 1-646, the veteran's representative 
requested that the Board also consider a direct service 
connection theory with respect to the veteran's right 
shoulder condition.  The representative explained that, while 
it is true that the veteran has degenerative disease of the 
cervical spine with radiculopathy, he also has degenerative 
arthritis of the right shoulder with adhesive capsulitis.  It 
was noted that this same diagnosis was given for his service-
connected left shoulder disability, which the veteran 
initially complained of shortly after receiving an electrical 
shock of 440 volts to the right hand in January 1985.  The 
representative further explained that a few months later on 
March 23, 1985, the service medical records show that the 
veteran also complained of peripheral anesthesia of the left 
and right hands and that, as there was no evidence of 
cervical radiculopathy at that time, the only logical 
explanation would be the residual effects of the 
electrocution.

The Board finds that the January 2004 Form 21-4138 submitted 
by the veteran meets the requirements for a timely NOD to the 
August RO decision that denied the veteran's original claim 
for secondary service connection for a right shoulder 
disability.  Further, in light of the subsequent contentions 
made by and on behalf of the veteran, the claim is properly 
styled entitlement to service connection for a right shoulder 
disability with numbness of the right fingers, to include as 
secondary to a service-connected left shoulder impingement 
syndrome.  

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board also determines that the veteran has raised a claim 
for service connection for a cervical spine disability and 
such is inextricably intertwined with the adjudication of the 
claim for service connection for a right shoulder disability 
with numbness to the right fingers because resolution of the 
cervical spine issue may depend upon whether service 
connection for the right shoulder is granted or denied.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This matter is further addressed below.

The Board also comments that the veteran has applied for 
total disability based on individual unemployability (TDIU), 
which the RO granted in a September 2005 decision, effective 
from May 21, 1994.  Accordingly, this matter has been 
resolved by that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for a right shoulder disability with 
numbness of the right fingers, to include as secondary to a 
service-connected left shoulder impingement syndrome and the 
intertwined claim of service connection for a cervical spine 
disability.  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 

The veteran claims that he has a right shoulder disability 
with numbness to the right fingers that was incurred in 
service.  Specifically, the veteran contends that this 
disability is the result of injuries he sustained in a 
January 1985 accident that occurred when he received an 
electrical shock while working onboard a ship.  He claims 
that he has experienced right shoulder pain and numbness of 
the right fingers ever since the accident.



a. Factual Background

Service Medical Records

The veteran had almost 30 years of active duty from September 
1964 to March 1994.  A July 1964 Report of Physical 
Examination for Enlistment discloses a normal clinical 
assessment of all systems.  A September 1985 Report of 
Physical Examination for Reenlistment also discloses a normal 
clinical assessment of all systems.  However, the veteran 
noted the electrical shock in the Report of Medical History.  
The veteran's April 1994 Report of Physical Examination for 
Retirement reveals a normal clinical assessment of the upper 
extremities.  However, in the Report of Medical History, he 
noted that he had experienced a painful or "trick" 
shoulder.  He also indicated that he had left shoulder 
bursitis as a result of the electrical shock.  (As noted 
above, service connection has already been established for a 
left shoulder disability, to include impingement syndrome).

In-service treatment records reveal that the veteran 
complained of pain and stiffness in his right arm in 
September 1970.  A neurological examination was normal.  The 
impression was muscle strain.  He was given a 10-day lifting 
restriction.

In February 1976, the veteran complained of pain in his left 
neck, left shoulder, and right shoulder for one week's 
duration.  An X-ray of the cervical spine was negative.  The 
impression was muscle spasm.  He was prescribed rest and 
heat.

In February 1977, the veteran complained of pain in his right 
forearm after a karate accident.  The impression was 
contusion of the right arm.  His arm was wrapped and he was 
prescribed heat and aspirin.

Service treatment records confirm that the veteran received 
an electrical shock injury to his right hand in January 1985.  
At the time, the veteran complained of right arm pain, right 
leg pain, and left arm pain.  Upon examination, the clinician 
noted swelling and broken skin on the right fourth finger and 
an abrasion on the right fifth finger.  There was normal 
range of motion of the right arm.  He was returned to duty.  
A follow up examination two weeks later indicates that the 
veteran's complaints were limited to his left side.

In March 1985, the veteran complained of occasional 
peripheral anesthesia of both hands lasting "minutes to 
hours," as well as pain and decreased sensation in his left 
upper extremities, shoulder, and hip.  The veteran indicated 
that he had been seen by a civilian neurologist who 
recommended an orthopedic work-up and physical therapy.  A 
physical examination revealed normal reflexes and sensation 
in the left upper extremities.  

A March 1985 neuropsychological examination indicates that 
the veteran complained of changes in mood, behavior, and 
memory since the accident.  Results of numerous diagnostic 
tests were inconclusive.  The doctor noted that the veteran 
was "poorly motivated during a good portion of the 
testing."  The impression was "rule out atypical depression 
v. somatoform disorder."  The veteran was referred to in-
patient psychiatry for further diagnostic work-up, but at 
that time he denied having any of his previous complaints.  
The assessment was conversion disorder with resolution of 
acute physical complaints.  He was returned to duty pending 
completion of a neurological evaluation.

April 1985 neurological examinations indicate that the 
veteran complained of bilateral numbness in his fingertips.  
The initial assessment included decreased reflex in the left 
upper extremity consistent with cervical osteoarthritis and 
radiculopathy; subjective finger hyperthesia consistent with 
cervical osteoarthropathy; and depression, "reactive most 
likely."  There was a markedly decreased right ankle jerk 
and a slightly decreased [illegible] secondary to old right 
radiculopathy (laminectomy).  The doctor found no evidence of 
organic mental dysfunction, and he "very much doubt[ed]" 
electrical injury to the peripheral nervous system.  He noted 
that there was a possible cervical radiculopathy and 
recommended a CT scan of the cervical spine.

The April 1985 CT scan was normal.  However, an EEG was 
"technically inadequate" due to a "rare 5 Hz low to 
moderate voltage left temporal activity of doubtful clinical 
significance."  The doctor indicated that the results were 
"probably normal, but cannot exclude psychomotor variant 
pattern (intermittent temporal slowing with possible 
[illegible], but latter may be only muscle artifact)."  He 
determined that there was "probably no neurological 
illness."  The doctor recommended a repeat EEG in 6 to 12 
months and found the veteran neurologically fit for duty.  

December 1985 neurology treatment records indicate that the 
veteran's mental status complaints and irritability had 
resolved.  He continued to complain of left shoulder pain.  
He denied having any neck pain, radiculopathy symptoms, or 
numbness.  Upon examination, the doctor noted that deep 
tendon reflexes were 1+ in the upper extremities.  The right 
ankle jerk was absent due to an "old right S1 [illegible]."  
X-rays and CT scans of the cervical spine and left shoulder 
were normal.  The EEG results are illegible.  The impression 
included left shoulder pain, likely bursitis.  (Again, 
service connection is in effect for the veteran's left 
shoulder disability.) 

April 1991 treatment records indicate that the veteran 
complained of stiffness on the right side of his neck after 
doing plumbing work.  A physical examination revealed 
decreased range of motion of the head.  Sensory and motor 
examinations were normal.  The impression was neck strain.  
One week later the veteran complained of a "leather" 
feeling starting at his right shoulder and spreading along 
his arm to the fingers.  Pulses were 4/4.  Sensory and motor 
examinations were normal.  Deep tendon reflexes were 2+ 
bilaterally.  The impression was right upper extremity 
paresthesias, however, the clinician noted that the diagnosis 
"doesn't map out anatomically."

May 1991 treatment records indicate that the veteran 
complained of persistent right upper extremity pain that was 
worse at night.  He also reported numbness starting at the 
shoulder and radiating along the right arm to his fingers.  
The diagnosis was right upper extremity paresthesias.

A June 1991 neurology consultation indicates that the 
veteran's symptoms had gradually resolved except for a small 
amount of pain around the right elbow and paresthesias in the 
tip of the first finger.  Motor and sensory examinations were 
normal.  Reflexes were 1+ in the triceps and 2+ in the 
biceps.  The assessment was cervical radiculopathy C5-6 
"most likely by history."  The doctor recommended a 
cervical spine MRI.

December 1994 VA Orthopedic Examination

The veteran complained of tingling in the right hand fingers.  
He indicated that he received an electrical shock to the hand 
in 1985.  An examination revealed that "essentially the 
sensations are all normal although he does have some 
paresthesias."  The diagnosis was subjective complaint of 
paresthesia and tingling of the last four fingers of the 
right hand.

VA Treatment Records

In July 2001, the veteran complained of neck pain radiating 
to the right shoulder for one month's duration.  He stated 
that it was worse in the morning and improved during the day.  
An examination revealed local tenderness of the upper and 
medium trapezius and upper splenius capitis.  There was no 
palpable spasm.  Range of motion was normal.  The doctor 
recommended exercises and Tylenol.

An August 2001 cervical spine X-ray revealed moderate 
degenerative changes at C6-7 and calcification in the 
anterior longitudinal ligament from C4 to C7 consistent with 
diffuse idiopathic skeletal hyperostosis.  At the C5-6 and 
C6-7 levels there was mild to moderate neural foraminal 
narrowing on the right hand side.  At the C6-7 level there 
was mild neuroforaminal narrowing on the left hand side.  

In October 2001, the veteran complained of several years of 
neck pain upon awakening.  The pain was alleviated by over-
the-counter medication.  He also reported a tingling 
sensation and mild discomfort in the right finger tips.  He 
denied any weakness or pain.  The assessment was degenerative 
joint disease of the cervical spine with neck pain and 
minimal evidence of nerve compression with symptoms of 
paraspinal spasm and right hand tingling.  The doctor 
recommended physical therapy.

In August 2002, the veteran complained of neck pain upon 
awakening of several years' duration.  The pain was 
alleviated by over-the-counter medication.  He also reported 
a tingling sensation in his right fingers since 1994.  He 
denied weakness or pain.  A motor examination was normal.  
There was decreased sensation in his right fingers.  The 
clinician recommended a cervical spine MRI to rule out cord 
impingement.

An August 2002 MRI revealed multilevel degenerative disc 
disease, most severe at C5-6 and C6-7.  Broad based disc 
bulges caused mild spinal canal stenosis at C5-6 and C6-7, 
with effacement of the cerebrospinal fluid surrounding the 
cord, and mild ventral cord flattening, more pronounced on 
the left at C5-6, and more pronounced on the right at C6-7.  
There was also uncovertebral and hypertrophic facet 
arthropathy and predominantly large uncovertebral osteophytes 
causing multilevel neural foraminal stenosis significantly 
worse on the right than on the left, with severe right C5-6, 
moderately severe right C6-7, and moderate right C3-4 
foraminal narrowings.  

A December 2002 nerve conduction study was abnormal and 
compatible with right ulnar nerve entrapment at the wrist 
level.  The veteran was referred to neurosurgery for 
treatment of nerve root compression.

July 2003 QTC Examination

The veteran reported that he initially injured his shoulders 
in February 1985 after being electrocuted.  He complained of 
difficulty moving both arms secondary to pain.  He also 
reported pain and numbness of the right hand, with the pain 
traveling up the right arm.  The veteran indicated that he 
had had degenerative joint disease at C6-7 for 17 years.  

An extremities examination was normal.  General appearance of 
both shoulders was "within normal."  While the examiner 
noted that anklyosis of both shoulders was present, this is 
apparently a typographical error as range of motion of both 
shoulders was reported as 90 degrees flexion, 90 degrees 
abduction, 45 degrees external and internal rotation.  A 
cervical spine examination revealed tenderness to palpation.  
Signs of radiculopathy were present on the right upper 
extremity.  Range of motion was 10 degrees flexion, 20 
degrees extension, 30 degrees lateral flexion, 40 degrees 
rotation.  The examiner noted no ankylosis.  The diagnosis 
included degenerative arthritis of the bilateral shoulders 
with adhesive capsulitis and severe degenerative disease of 
the cervical spine with radiculopathy.

A September 2003 addendum states that "the veteran's 
complaint of bilateral arm pain can be attributed to the 
bilateral degenerative arthritis of the shoulders with 
adhesive capsulitis and degenerative disease of the cervical 
spine with [C6-7] radiculopathy."  The doctor added that the 
radiculopathy diagnosis was based on "subjective complaints 
of pain and numbness on the right hand and abnormal 
neurologic findings with decreased hand grip strength on the 
right hand and decreased sensation to monofilament testing on 
the medial aspect of the right distal forearm as well as the 
second, third, and fourth digits."

Private Provider Records

An October 2003 physical therapy evaluation notes "a chronic 
history of bilateral shoulder dysfunction from military 
injuries."  The veteran complained of aches and stiffness in 
both shoulders.  He also reported difficulty with lifting, 
pushing, and pulling activities.  Upon examination, 
tenderness was noted bilaterally.  Right shoulder flexion was 
110 degrees, abduction was 75 degrees, and adduction was 35 
degrees.  Deep tendon reflexes (biceps, triceps, 
brachioradialis) were absent bilaterally.  The clinician 
recommended an orthopedic or neurological consultation for 
chronic neck and shoulder pain.

An April 2004 neurology consultation indicates that the 
veteran complained of numbness of the right hand and fingers 
for at least 10 years' duration, and neck pain "sometimes 
better and sometimes worse" since 1984.  He reported that he 
had been unable to lift his right arm more than 90 degrees 
since 1984 or 1985.  He also indicated that the neck pain 
radiated to both arms, but more on the right side.

Upon examination, there was a significant decreased range of 
motion of both shoulders and difficulty lifting up more than 
90 degrees.  There was mild muscle atrophy on both deltoids, 
and strength was slightly decreased in both upper extremities 
due to pain.  Deep tendon reflexes were symmetric on both 
upper extremities.  The impression was chronic neck pain and 
shoulder pain, likely secondary to arthritis, with possible 
radiculopathy.

The veteran underwent a functional capacity assessment of 
both hands in July 2004.  A July 2004 strength report 
indicates that the veteran was capable of sedentary work with 
respect to the shoulder, however, it is not clear which 
shoulder the report is referring to.  The doctor indicated 
that he intended to obtain all of the veteran's previous 
medical records and recommended that the veteran return in 
two to three weeks. 

July 2007 Travel Board Hearing

The veteran stated that after the accident he was told by a 
doctor that "I was going to have bursitis on my shoulders 
forever."  The veteran testified that he had experienced 
bilateral shoulder pain and right hand numbness since the 
accident.  

b. Analysis

The representative requested a medical nexus opinion 
addressing the contended causal relationships if the Board 
does not grant the claim.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is medical evidence of right shoulder pain and right 
finger numbness during service and over the years since the 
veteran's separation from active duty, along with a current 
diagnosis of a right shoulder disability manifested by pain, 
the Board finds that a VA examination that includes an 
opinion addressing the contended nexus is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Opinions are also 
warranted addressing the questions of whether the veteran's 
cervical spine disability is linked to service (Id.) and 
whether his right shoulder disability was caused or 
aggravated by either his service-connected left shoulder 
disability or his (potentially service-connected) cervical 
spine disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995); 71 Fed. Reg. 52744 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the duties to 
notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007) with respect to the 
claim for service connection for a right 
shoulder disability with numbness of the 
right fingers, to include as secondary to 
a service-connected left shoulder 
impingement syndrome, and the raised, 
intertwined claim for service connection 
for a cervical spine disability, to 
include sending an updated VCAA letter 
that includes notification that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded for a 
right shoulder or cervical spine 
disability and explain how a rating and an 
effective date would be determined.

2. The AMC/RO must also notify the veteran 
and his representative of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3. Obtain and associate with the claims 
file VA medical records for the veteran 
from Sepulveda and West Los Angeles from 
December 2002.

4. Ask the veteran to identify all non-VA 
physicians who have evaluated or treated 
him for his right shoulder and cervical 
spine disorders since July 2004.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

5. Provide the veteran with VA orthopedic 
(joints) and neurological examinations to 
determine the nature and approximate onset 
date and/or etiology of his right shoulder 
and cervical spine disabilities.  The 
claims file and a copy of this remand must 
be provided to the examiner for study and 
it should state in the report of any 
examination that they have been reviewed 
by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any right shoulder 
disability that is currently 
present, with or without numbness of 
the right fingers, began during 
service or is etiologically related 
to any incident of active service, 
to include the January 1985 
electrical shock injury.

(b) Is it at least as likely as not 
that the veteran's left shoulder 
disability caused or aggravated any 
right shoulder disability, with or 
without numbness of the right 
fingers, that is currently present?

(c) Is it at least as likely as not 
that any cervical spine disability 
that is currently present began 
during service or is etiologically 
related to any incident of active 
service, to include the January 1985 
electrical shock injury?

(d) Is it at least as likely as not 
that the veteran's left shoulder 
disability caused or aggravated any 
cervical spine disability that is 
currently present?

(e) Is it at least as likely as not 
that the veteran's cervical spine 
disability caused or aggravated any 
right shoulder disability, with or 
without numbness of the right 
fingers, that is currently present?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a disability of 
the right shoulder or cervical spine was 
aggravated by the veteran's left shoulder 
disability, or if it is found that the 
veteran's cervical spine disability 
aggravated a right shoulder disability, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected right shoulder or 
cervical spine disability (ies) (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  

6. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the February 2006 
SOC, the AMC/RO must adjudicate the 
raised, intertwined claim for service 
connection for a cervical spine 
disability, to include as secondary to 
service-connected impingement syndrome of 
the left shoulder.  The AMC/RO must also 
adjudicate the claim for service 
connection for a right shoulder disability 
with right finger numbness, to include as 
secondary to service-connected left 
shoulder impingement syndrome on a de novo 
basis.  If any benefit sought remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

